DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 12/07/2021. Claims 3, 11, 55 and 61  were amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 55 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The new matter of claim 11 recites “said needle shield is configured to be retained in position relative to said mounting element in storage operative orientation of said electronic automatic injection device”.
Claims 55 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 55 recites “said retention causing mutual displacement of said prefilled syringe with said mounting element at all times.” This limitation is not enabled because it appears to recite that the displacement of the prefilled syringe is always moving (i.e., moving “at all times”), which recites non-enabled subject matter considering that claim 55 also recites that the prefilled syringe is “fixedly retained in said mounting element and restrained from rearward displacement relative to said mounting element…” which would preclude displacement of the prefilled syringe “at all times”.
Further, claim 55 recites the new matter of “said retention causing mutual displacement of said prefilled syringe with said mounting element at all times.” This limitation appears to recite that the displacement of the prefilled syringe is always moving (i.e., moving “at all times”). This subject matter is not described in the original disclosure.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a “storage operative orientation of said electronic automatic injection device”. However, it is not known what “storage operative orientation” means, nor does the original disclosure mention this term.
Claim 55 recites “said retention causing mutual displacement of said prefilled syringe with said mounting element at all times.” This limitation appears to recite that the displacement of the prefilled syringe is always moving (i.e., moving “at all times”), which would not be clear to a person of ordinary skill in the art (particularly in light of claim 55 reciting that the prefilled syringe is “fixedly retained in said mounting element and restrained from rearward displacement relative to said mounting element…” which would preclude displacement of the prefilled syringe “at all times”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iio et al (U.S. Pub. 2011/0004165 A1, hereinafter “Iio”).
Regarding claim 11, Iio discloses an electronic automatic injection device and associated method for its use, comprising:
a housing 11 (Fig. 1) having an injection module 13, 14, 15, (Fig. 7) containing a material to be injected (located within fluid chamber of syringe 15; Fig. 7), received therein, said injection module including a mounting element 14 (Fig. 7) and a needle shield 13 (Fig. 7), said needle shield configured to be displaceable relative to said mounting element (see Figs. 8-9 illustrating the needle shield 13 displaced relative to 
a multifunctional drive assembly 26 driven by at least an electric motor (not shown, but disclosed to be a “piston case drive motor” in para [0093]), connectable to said mounting element of said injection module (i.e., a tooth 14a of the mounting element engages a recess 26a of the drive assembly 26); and
a multiple drive element (plunger) 22 connectable to said multifunctional drive assembly,
said needle shield 13 is configured to be retained in position relative to said mounting element in storage operative orientation of said electronic automatic injection device (i.e., before the device is used, it can be in a storage operative orientation; in this position the needle shield 13 is retained in its position illustrated in Fig. 7) and said needle shield 13 being displaceable relative to said mounting element only following engagement of said multifunctional drive assembly with said multiple drive element (i.e., the mounting element is only intended to move when the plunger 22 is moved downward, as illustrated in Fig. 8; in this position, plunger 22 is engaged with the seal 15b of piston, which is engaged to the rest of the syringe and thereby the mounting element) 
and prior to actuation of said electric motor (i.e., the piston drive case motor actuates to slide the piston case drive assembly 26 distally after the downward movement of the plunger; see para [0096]), 
. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3-5 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (U.S. Pub. 2011/0301566 A1, hereinafter “Schaefer”) in view of Tibbs (U.S. Pat. 3,702,608, hereinafter “Tibbs”).
Regarding claims 3 and 4, Schaefer discloses an electronic automatic injection device and associated method for its use, comprising:
a housing 205 (Fig. 2) configured to receive a prefilled syringe 101 (Fig. 1) including a needle and containing a material to be injected;
an electric motor 203 (Fig. 2) having a rotary drive output;
a multifunctional electric motor driven drive assembly, e.g., 202 (Fig. 2) connectable to said prefilled syringe 101 (via nut 204; see Fig. 2);
a multiple drive element, e.g., 204 (Fig. 2) connectable to said multifunctional drive assembly,

in a subsequent mode of operation to eject said injectable liquid from said prefilled syringe through said needle (i.e., the assembly operates a plunger to force material from the prefilled syringe), wherein said ejection is produced by operation of said electric motor (i.e., the electric motor 203 drives the rotation of the assembly 202 in order to translate the piston rod 201 and eject material from the syringe 101). 
It is noted that Schaefer does not appear to disclose the claimed forward drive spring, such that in an initial mode of operation, the motor driven drive assembly enables the forward drive spring to displace the prefilled syringe in a forward direction in response to displacement of said multiple drive element by engagement with said multifunctional electric motor driven drive assembly.
Tibbs teaches an automatic injection device into which is loaded a pre-filled syringe 50 (Fig. 9), and further having a conventional forward drive spring (e.g., 78’; Fig. 9) which is compressed and that displaces the pre-filled syringe in a forward direction in an initial mode of operation (col. 6, lines 44-46).
Further, as per claim 4, Tibbs discloses a forward driving spring compression assembly (i.e., a latch system including a lever 90 which holds the spring in a compressed position until the lever is urged toward a rear wall 14’ in order to release syringe holder 62' and activate the spring) operative in response to insertion of said prefilled syringe into said housing for automatically compressing said forward driving spring.

Regarding claim 5, it is noted that Tibbs teaches that the driving spring drives said needle into injection engagement with a target, but neither Schaefer nor Tibbs appears to disclose that such action is subsequent to an actuation produced by operation of said electric motor.
However, it is understood that the combination of Schaefer and Tibbs would allow the electric motor and the drive spring to operate independently such that the device would be capable of driving the needle into the target subsequent to an actuation produced by operation of the motor.
Regarding claim 61, Schaefer discloses a method for injecting a material comprising:
providing an injection device configured to receive an injection module (such as a prefilled syringe 101) containing a material to be injected and including, at least one forward driving spring and a forward driving spring compression assembly operative in response to insertion of said injection module into said device for automatically compressing said forward driving spring; 

without any further manipulation of said injection device, thereafter pressing an injection actuation button, which enables said at least one forward driving spring to displace a portion of said injection module in a forward direction under the force of said at least one forward driving spring; and then to immediately provide injection of said material utilizing an electric motor 203 (i.e., the electric motor 203 drives the rotation of the assembly 202 in order to translate the piston rod 201 and eject material from the syringe 101).
It is noted that Schaefer does not appear to disclose the injection device including at least one forward driving spring and a forward driving spring compression assembly operative in response to insertion of said injection module into said device for automatically compressing said forward driving spring; and
inserting said injection module into device, thereby automatically compressing said forward driving spring.
Tibbs teaches an automatic injection device into which is loaded a pre-filled syringe 50 (Fig. 9), and further having a conventional forward drive spring (e.g., 78’; Fig. 9) which is compressed and that displaces the pre-filled syringe in a forward direction in an initial mode of operation (col. 6, lines 44-46).
Further, Tibbs discloses a forward driving spring compression assembly (i.e., a latch system including a lever 90 which holds the spring in a compressed position until the lever is urged toward a rear wall 14’ in order to release syringe holder 62' and activate the spring) operative in response to insertion of said prefilled syringe into said 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Schaefer according to the teaching in Tibbs, since such injectors were known at the time for enabling the syringe to automatically and controllably pierce the skin and to prevent accidental piercing prior to use.
Further, is noted that Tibbs teaches that the driving spring drives said needle into injection engagement with a target, but neither Schaefer nor Tibbs appears to disclose that such action is immediately subsequent to an actuation produced by operation of said electric motor.
However, it is understood that the combination of Schaefer and Tibbs would allow the electric motor and the drive spring to operate independently such that the device would be capable of driving the needle into the target immediately subsequent to an actuation produced by operation of the motor. A skilled artisan would have found it obvious to provide the injection of the material immediately after pressing the injection actuation button if one wished to result in a faster procedure (i.e., injection) without a reasonable expectation of success.

Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iio et al (U.S. Pub. 2011/0004165 A1) in view of Lopez et al (U.S. Pub. 2011/0062703 A1, hereinafter “Lopez”).

Lopez discloses an injection module, such as a delivery device which comprises a computerized controller 104 (para [0135]) for governing the operation of an electric motor of the device, and a machine readable message (i.e., a bar code which is read by a bar code scanner 110 in communication with the controller; see para [0135]), such that the computerized controller is responsive to the message (see paras [0137]-[0138] and [0251] disclosing bar codes on source containers 114a-c that can be scanned in order to determine various characteristics of the container, such as its size or volume, and the system can control how far to advance or withdraw a plunger or a syringe based on the characteristics of the syringe, and the withdrawing or advancing occurs with the use of a motor (see para [0354]). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Iio according to the teaching in Lopez, in order to carry out a delivery profile that is unique to the medicament contained in the injection module; to allow the injection device to be used with a variety of injection modules and to precisely control the injection based on the characteristics of each module (see Lopez at paras [0135], [0137], [0138], [0251]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iio et al (U.S. Pub. 2011/0004165 A1) in view of Lopez et al (U.S. Pub. 2011/0062703 A1), further in view of Hill et al (U.S. Pat. 8,663,201 B2).
Regarding claim 16, it is noted that Iio in view of Lopez does not appear to disclose wireless communications functionality associated with said computerized controller.
Hill discloses a device for injecting a material, comprising wireless communications functionality associated with a computerized controller (see, e.g., Fig. 6A and col. 14, beginning at line 41).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Iio in view of Lopez, according to the teaching in Hill, in order to remotely control the injection device.
Further, regarding claim 19, it is noted that Iio in view of Lopez does not appear to disclose a defective injection alarm functionality associated with said computerized controller.
Hill discloses a device for injecting a material, comprising a defective injection alarm functionality associated with said computerized controller (col. 13, lines 16-18).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Iio according to the teaching in Hill, in order to enable a user to take corrective action shortly after a malfunction occurs.

Claim 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iio et al (U.S. Pub. 2011/0004165 A1) in view of Lopez et al (U.S. Pub. 2011/0062703 A1), further in view of Bruggemann et al (U.S. Pub. 2012/0116311 A1, hereinafter “Bruggemann”).
Regarding claims 20 and 21, is noted that Iio in view of Lopez, does not appear to disclose encoder functionality cooperating with said computerized controller for indicating quantities of ejected liquid and the motor cooperates with an encoder to provide validated indication of quantity of injected liquid.
Bruggemann discloses a device for injecting a material, comprising encoder functionality cooperating with said computerized controller for indicating quantities of ejected liquid (para [0007]) based on an encoded output signal indicative of an output drive of the motorized drive mechanism that delivers the medicament.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Iio in view of Lopez, according to the teaching in Bruggemann, in order to enable a user to easily determine how much fluid has been delivered to the patient.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Iio et al (U.S. Pub. 2011/0004165 A1) in view of Lopez et al (U.S. Pub. 2011/0062703 A1), further in view of Bruggemann et al (U.S. Pub. 2012/0116311 A1), further in view of 
Regarding claim 20, is noted that Iio in view of Lopez, does not appear to disclose encoder functionality cooperating with said computerized controller for indicating quantities of ejected liquid.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the invention of Iio in view of Lopez, according to the teaching in Bruggemann, in order to enable a user to easily determine how much fluid has been delivered to the patient.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (U.S. Pub. 2011/0301566 A1) in view of Tibbs (U.S. Pat. 3,702,608), further in view of Bruggemann et al (U.S. Pub. 2012/0116311 Al).
Regarding claim 50, it is noted that Schaefer, in view of Tibbs, does not appear to disclose at least one microswitch communicating an electronic output indication to a computerized controller.
Bruggemann discloses a device for injecting a material, comprising a microswitch that communicates an electronic output indication to a computerized controller (para [0021]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Schaefer in view of Tibbs according to the teaching in Bruggemann, in order to enable a user to easily determine how much fluid has been delivered to the patient.

Claims 55 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Slate et al (U.S. Pub. 2011/0224616 A1) in view of Iio et al (U.S. Pub. 2011/0004165 A1, hereinafter “Iio”).
Regarding claim 55, Slate discloses an injection module 112 (Fig. 1) containing a material to be injected using an injection device 114 (Fig. 1), the injection module including:
a mounting element 154 (Fig. 4); 
a prefilled syringe 128 (Fig. 3A) fixedly retained in said mounting element;
a needle shield 156 (Fig. 4) located outside of the mounting element and arranged in slidable relationship therewithin, the needle shield being configured to remain non-releasably mounted onto the mounting element both during and after injection of said material (i.e., mounting element is mounted to needle shield using projections 162, 160 which are slotted into a latch mechanism 168/168b/170a/170b/172a/172b; when the mounting element together with the syringe is moved, the projections 160, 162 move within latch element and slot 166, and after injection is complete, the mounting element together with the syringe is moved backward; throughout this entire movement, the needle shield remains mounted to the mounting element);
and the needle shield having formed on at least one elongate surface thereof, at least one travel track, e.g., the bottom surface of a protrusion 146a or surface of fixation member 238, either of which interacts with an injector sot (as illustrated in Fig. 1 or Fig. 6);

It is noted that Slate discloses that the mounting element has a feature 176 (see para [0062]) formed thereon, and a rearwardly facing surface (i.e., the surface of stop 153a that faces rearward) forwardly spaced from the feature 176;
and the syringe is restrained from rearward displacement relative to said mounting element by engagement of the syringe with the feature 176 (i.e., the feature 176 is an adhesive or similar type of restraining element to hold the syringe in position),
and is restrained from forward displacement relative to said mounting element by engagement of the prefilled syringe with the rearwardly facing surface (i.e., the stop 153a prevents forward movement of the syringe when the syringe is stopped up against the surface as illustrated in Fig. 3A), said retention causing mutual displacement of said prefilled syringe with said mounting element at all times (understood to mean that when the prefilled syringe is retained in the mounting element, displacement of the prefilled syringe occurs with the mounting element).
However, Slate does not appear to disclose that the feature 176 is an “arm” (instead, Slate discloses that the feature 176 is an adhesive or similar type of restraining element).

A skilled artisan would have found it obvious at the time of the invention to modify the feature 176 in Slate to be in the form of an arm, since Slate discloses that a variety of known restraining elements can be used to hold the syringe in position, and an element such as the arm 14f in Iio was a conventional restraining element that could be incorporated into the device of Slate with a reasonable expectation of success.
Regarding claim 58, it is noted that Slate does not appear to disclose at least three travel tracks are provided on each of at least two opposite-facing elongate surfaces of the shield.
However, a skilled artisan would have found it obvious at the time of the invention to modify the shield to provide at least three tracks provided on at least two opposite-facing elongate surfaces, since the tracks would have been known to stabilize the movement of the needle, and providing more tracks, particularly on opposing sides of the shield surface, would have been useful for improved stabilization and centering of the module.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Slate et al (U.S. Pub. 2011/0224616 A1) in view of Iio et al (U.S. Pub. 2011/0004165 A1), further in view of Hill et al (U.S. Pat. 8,663,201 B2).

Hill discloses a device for injecting a material, comprising wireless communications functionality in the form of a transmitter (see, e.g., Fig. 6A and col. 14, beginning at line 41) containing information that can be displayed to a user.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Slate in view of Iio according to the teaching in Hill, in order to remotely control the injection device. A skilled artisan would recognize that the placement of the transmitter is not critical and thus could be placed in a wide variety of locations on or within the device, including mounted to the shield.

Claims 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (U.S. Pub. 2011/0301566 Al) in view of Tibbs (U.S. Pat. 3,702,608), further in view of Lopez et al (U.S. Pub. 2011/0062703 A1).
Regarding claims 62 and 63, it is noted that Schaefer in view of Tibbs does not appear to disclose a computerized controller for governing the operation of the electric motor, and that the injection module includes at least one machine readable message and the computerized controller is responsive thereto.
Lopez discloses an injection module, such as a delivery device which comprises a computerized controller 104 (para [0135]) for governing the operation of an electric motor of the device, and a machine readable message (i.e., a bar code which is read by a bar code scanner 110 in communication with the controller; see para [0135]), such 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Schaefer in view of Tibbs according to the teaching in Lopez, in order to carry out a delivery profile that is unique to the medicament contained in the injection module; to allow the injection device to be used with a variety of injection modules and to precisely control the injection based on the characteristics of each module (see Lopez at paras [0135], [0137], [0138], [0251]).
Regarding claim 64, it is noted that Schaefer, as modified by Tibbs, does not appear to disclose wireless communications functionality associated with said computerized controller.
Lopez discloses that the controller device disclosed above can be external to a base housing or can be the processor of a general-purpose computer in wired or wireless communication with the components of the drive system (see Lopez at para [0227]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the combination of Schaefer and Tibbs according to the teaching in Lopez, in order to remotely control the injection device.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (U.S. Pub. 2011/0301566 Al) in view of Tibbs (U.S. Pat. 3,702,608), further in view of Lopez et al (U.S. Pub. 2011/0062703 A1) and Bruggemann et al (U.S. Pub. 2012/0116311 A1, hereinafter “Bruggemann”).
Regarding claim 65, is noted that Schaefer, as modified by Tibbs and Lopez, does not appear to disclose encoder functionality cooperating with said computerized controller for indicating quantities of ejected liquid.
Bruggemann discloses a device for injecting a material, comprising encoder functionality cooperating with said computerized controller for indicating quantities of ejected liquid (para [0007]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Schaefer in view of Tibbs and Lopez, according to the teaching in Bruggemann, in order to enable a user to easily determine how much fluid has been delivered to the patient.

Response to Arguments
Applicant's arguments filed 12/07/2021 (hereinafter “Remarks”) have been fully considered.
Applicant’s argument regarding the section 102 rejection of claim 11 over Iio (Remarks, pg. 13) is not persuasive. Applicant argued that Iio does not disclose that the cap 13 is retained in place relative to syringe cover 13 in storage, and that the cap 13 is freely displaceable relative to the syringe cover 14 in Iio in any operative orientation of the injector.
storing whatsoever. Further, the claimed invention recites that “said needle shield is configured to be retained in position relative to said mounting element in storage operative orientation of said electronic automatic injection device…before injection of said material.” (Emphasis added). The “configured to” language imparts a functional limitation to the claim, not a structural limitation. In this case, the “storage operative orientation” is interpreted to encompass any configuration that occurs “before injection of said material”, so long as the injection device is capable of being stored. Fig. 7 in Iio shows the needle shield 13 in its position which is capable of being a stored position before the device is actuated and material is injected. Thus, the configuration in Fig. 7 shows that the needle shield is “configured to be retained in position relative to said mounting element in storage operative orientation of said electronic automatic injection device” as claimed.
Applicant’s argument regarding the section 103 rejection of claims 3-5 and 61 over Schaefer in view of Tibbs (Remarks, pgs. 13-16) is not persuasive.
Applicant argued that the rejection of Schaefer in view of Tibbs is based on the fact that it was known to use injectors and that Examiner has failed to set forth a prima facie case of obviousness. Applicant also argued that Examiner “seems to base the obviousness rejection on the grounds that it is possible or ‘capable’ for the motor of Schaefer to drive the needle into the target”. See Remarks, pg. 15. 
for enabling the syringe to automatically and controllably pierce the skin and to prevent accidental piercing prior to use. That is to say, such injectors were not merely known at the time, but were also known to convey the benefit of controllably piercing the skin and preventing accidental piercing prior to use. Examiner has clarified the rejection to note that it would have been obvious to combine Schaefer and Tibbs if one wished to enable the syringe to automatically and controllably pierce the skin and to prevent accidental piercing prior to use, with a reasonable expectation of success. 
With respect to Applicant’s argument that Schaefer in view of Tibbs does not disclose the amended feature of claim 11 (Remarks, pg. 16), Applicant is directed to the above rejection. 
Applicant argued that the combination of Schaefer and Tibbs does not disclose two claimed modes of operation (Remarks, pg. 16). However, claim 3 does not require that the motor activates a mechanical energy source, but rather, that the motor is operative in an initial mode of operation to “enable said at least forward drive spring to displace said prefilled syringe in a forward direction”. Even so, Applicant has not clearly set forth an argument for why Schaefer and Tibbs cannot be combined to result in the claimed invention, nor has Applicant persuasively addressed why a skilled artisan would not have incorporated the teachings in Tibbs into the device of Schaefer based on the teaching in Tibbs that such features would be useful for enabling the syringe to automatically and controllably pierce the skin and prevent accidental piercing prior to its use.

Applicant’s argument regarding the section 103 rejection of claims 55 and 58 over Slate in view of Iio (Remarks, pgs. 17-18) is not persuasive. Applicant argued that Slate teaches away from the amended claim 55. 
However, as noted above, claim 55 recites “said retention causing mutual displacement of said prefilled syringe with said mounting element at all times.” This limitation is not enabled because it appears to recite that the displacement of the prefilled syringe is always moving (i.e., moving “at all times”), which recites non-enabled subject matter considering that claim 55 also recites that the prefilled syringe is “fixedly retained in said mounting element and restrained from rearward displacement relative to said mounting element…” which would preclude displacement of the prefilled syringe “at all times”.
Further, claim 55 recites the new matter of “said retention causing mutual displacement of said prefilled syringe with said mounting element at all times.” This limitation appears to recite that the displacement of the prefilled syringe is always moving (i.e., moving “at all times”). This subject matter is not described in the original disclosure.
As best understood, the limitation could be interpreted to mean that the said retention causing mutual displacement of said prefilled syringe with said mounting element when the device is being used to inject material. In this case, mutual displacement of the syringe with the mounting element would occur if the syringe is 
Applicant argued that Slate in view of Iio does not disclose the amended features. Applicant is directed to the rejection set forth above.
Claims 4, 5, 16, 19-21, 50, 56, 58 and 62-65 were alleged to be patentable based on the alleged patentability of independent claims (Remarks, pg. 18). This argument is not found persuasive for the reasons described above with respect to claims 3 and 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/07/2022